Order entered June 25, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01125-CV

                YERMA RICE AND ALL OTHER OCCUPANTS, Appellant

                                                V.

                         PINNWELL INVESTMENT LLC, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04268-D

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated November 1, 2012, we

notified the Court Reporter that the record was overdue. We directed the Court Reporter to file

the record within thirty days. Thereafter, we suspended the deadlines in this case pending

resolution of a jurisdictional issue. By letter dated January 28, 2013 we notified the parties that

it appeared the Court had jurisdiction and we reinstated the deadline for the reporter’s record,

making it due on March 11, 2013. To date, we have not received the reporter’s record.

       Accordingly, we ORDER David Roy, Official Court Reporter for County Court at Law

Number 4, to file, within TEN DAYS of the date of this order, either (1) the reporter’s record;

(2) written verification that no hearings were recorded or no request for the reporter’s record has
been made; or (3) written verification that appellant has not been found indigent and has not paid

or made arrangements to pay for the record.

         We notify appellant that if we receive verification that no request for the record has been

made or that she has not paid for or made arrangements to pay for the record, we will order the

appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

         We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to all parties and to David Roy, Official Court Reporter for County Court at Law

No. 4.


                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE